Citation Nr: 1123665	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar spine injury.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran indicated that he wished to withdraw his prior request for a Travel Board hearing.

The issue of service connection for residuals of a lumbar spine injury is being REMANDED to the Department of Veterans Affairs Regional Office.   VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

The Veteran's gastroenteritis treated in service was a self-limiting illness (without residuals); a chronic gastrointestinal disability was not manifested in service; and the Veteran's current gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD), is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete  application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484- 86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  An April 2008 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also notified the Veteran of rating and effective date criteria (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)).  He has had ample opportunity to respond and supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his claims file, and all available pertinent medical evidence (regarding the gastrointestinal disorder) identified by the Veteran has been secured.  The Veteran was afforded a VA examination in March 2010.  The Board finds that the examination report is adequate for rating purposes as it reflects that the record was reviewed, that the reported history of the Veteran was considered, and that a thorough examination of the Veteran was conducted, and includes an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  


Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after  discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

On April 1966 service enlistment examination the Veteran reported a history of stomach troubles.  The examiner noted the Veteran gave a history of enteritis.  Clinical evaluation of the abdomen and viscera was normal.  His STRs include a March 1969 record that notes the Veteran was seen for nausea, vomiting, right-sided abdominal cramps and watery diarrhea that occurred approximately 8 hours after ingestion of food at a wedding.  Physical examination of the abdomen revealed no mass, tenderness, or organomegaly; bowel sounds were normal active.  The impression was gastroenteritis, probably staphylococcal, rule out parasitic infestation.  A stool culture was obtained.  He was treated with Kaopectate for the loose stool.  The Veteran was to return to the clinic for re-evaluation.  There was no follow-up noted.  On July 1970 service separation examination, the abdomen and viscera were normal on clinical evaluation.

A January 1980 private treatment record from St. Clare Hospital regarding another disorder, notes the Veteran's reported past medical history of epigastric discomfort.  He indicated that he experienced the discomfort about 5 years prior and that he was told that he had a peptic ulcer at the time.  He reported that he had been asymptomatic since that time.  Physical examination revealed that the abdomen was soft, without organomegaly.

VA treatment records dated from November 1999 to October 2009 show intermittent treatment for GERD beginning in 2000.

On March 2010 VA examination, the Veteran reported that he frequently took Rolaids and Maalox for gastritis.  He indicated that following the one noted visit for gastritis in service, he was not seen for a gastrointestinal disorder until 2001 when he was seen at VA.  Currently, he denied nausea, vomiting; epigastric or arm pain; and history of hospitalization or surgery for heartburn or GERD.  Physical examination of the abdomen revealed no pulsations, discolorations or vascular sounds; bowel sounds were present; umbilicus was in midline; there was no pain with palpation of the abdomen or the epigastric region; no organomegaly was palpable; there was no history of blood in the stools.  The examiner opined:

"The Veteran was treated for one bout of acute gastroenteritis while stationed in the Philippines.  He was given Kaopectate and discharge with the notation to return to clinic.  There was no record of a return visit.  Veteran presents today complaining of GERD for which he began treatment in 2000.  Veteran had a normal bowel exam.  Veteran denies any problems with diarrhea or vomiting.  He states that he had symptoms of GERD for which he self-medicated during service but there are no medical reports to document this.  He is currently on Omeprazole that provides complete relief.  There is no evidence of a current chronic gastroenteritis.  There is no evidence that the Veteran's current well controlled GERD was caused by or related to the Veteran's one episode of gastroenteritis during service or due to or related to any event, injury or treatment in service."

The Board finds that the preponderance of the evidence of record is against a finding that any current gastrointestinal disorder (to include gastroenteritis and GERD) is related to the Veteran's service.  Although he was treated for gastroenteritis during service, the problem was acute and transitory (and resolved), as shown by no history of stomach, liver or intestinal trouble on service separation examination, as well as the VA examiner's assessment that the problems in service were acute.  The March 2010 VA examiner opined that there was no evidence of current chronic gastroenteritis and there is no evidence that the Veteran's well controlled GERD was caused by or related to the  one episode of gastroenteritis during service or due to or related to any event, injury or treatment in service.  The opinion is based on a review of the entire record, and consideration of the Veteran's allegations, and is consistent with the clinical history of the claimed disability.  The March 2010 opinion is supported by stated rationale, which cites to the absence of any objective evidence of gastrointestinal complaints during the lengthy period before GERD was initially clinically noted postservice.  Hence, the VA opinion is probative evidence in the medical nexus question presented.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Furthermore, there is no competent (medical opinion) evidence to the contrary (i.e., even suggesting that there may be a nexus between the Veteran's current gastrointestinal disorder and his service).  Consequently, the opinion is persuasive.  

To the extent that the Veteran may be seeking to demonstrate a nexus between his current gastrointestinal disability and his gastrointestinal complaints noted in service by allegation of continuity of gastrointestinal complaints since the incident of gastroenteritis noted in service, the Board notes that his more recent accounts of such continuity are inconsistent with clinical data recorded in the interim, are obviously self-serving, and therefore are not credible.  For example, a private treatment record in 1980 notes his reported history of epigastric discomfort 5 years prior (in 1975) with a diagnosis of ulcer and that he had been asymptomatic since that time, while on March 2010 VA examination he related that following the episode in service he was not seen again for gastrointestinal complaints until 2001.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder (to include gastroenteritis and GERD), and that such claim must be denied.


ORDER

Service connection for a gastrointestinal disability is denied.


REMAND

The Veteran contends that his current low back disability stems from an injury in service.  The Veteran's STRs include a March 1970 record which shows treatment for a low back injury.  On July 1970 service separation examination, the spine was normal on clinical evaluation.

The record reflects that the Veteran sustained an intercurrent job-related low back injury (apparently in February 2002).  The claims file includes some records (included with records from Social Security Administration) regarding a Workers' Compensation Claim the Veteran filed following such injury.  However, the records associated with the claims file do not include the complete medical records pertaining to the work injury and any associated Workers' Compensation claim.  Clearly, such records are pertinent to the matter at hand.  Notably, in an August 2009 letter, the RO requested that the Veteran sign releases for all records associated with the Workers' Compensation claim.  The Veteran did not respond.  In a September 2009 letter, the RO again requested the Veteran sign releases for all records.  Again, he did not respond.  

Additionally, the Veteran and his family have submitted several statements contending that he was seen by E. H., D.C. in 1970 (shortly after discharge) for chronic low back pain.  In a January 2010 letter, the RO requested that the Veteran sign a release for such records.  He did not respond to the letter.  However, in a May 2010 letter, his attorney stated:

"Due to the remoteness of the treatment, the [Veteran] was advised by Dr. E. H. that his records have been destroyed many years ago.  However, the [Veteran] has confirmed that Dr. E. H. recalled treating the [Veteran] for back pain upon the [Veteran's] discharge from the military in 1970.  Such treatment is consistent with his low back injury sustained during service."

The attorney suggested that if there were any doubts with regard to whether the Veteran sought treatment for his low back pain upon discharge from service, that VA should contact Dr. E. H.  Given that Dr. E.H. is reported to be available to provide information (and that the Veteran's attorney's account of what Dr. E.H. would report is nothing more than hearsay), the Board finds that some development for the information from Dr. E.H. (and the basis for any recollections) is indicated.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim will [emphasis added] be considered abandoned.  He is further advised that if VA is unable to secure records of his reported private treatment, it is ultimately his responsibility to ensure that such records are received.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all sources of any evaluation and/or treatment he received for his low back since service, and to submit releases for VA to secure records from all sources identified.  He must specifically provide identifying information regarding his employment related back injury, and the releases he provides must include for the complete records pertaining to any Workers Compensation claim, to include the determination on such claim, as well as all records considered in connection with the determination.  He must also provide a release for VA to contact Dr. E.H.  The Veteran must be afforded the one year period provided by the regulation to make these submissions, if he does not the claim must (following the one year period) be processed under 38 C.F.R. § 3.158(a).  If the Veteran provides the information and releases, the RO must seek complete records from the sources identified.  If any records received point to further pertinent outstanding evidence, the RO should arrange for development to secure such evidence for the record.  As for seeking information from Dr. E.H., the RO should ask that Dr. E.H. provide any information he has regarding the nature and etiology of the Veteran's back disability (and to explain the basis for any recollections).  

2. The RO should then re-adjudicate the claim of service connection for residuals of a lumbar spine injury (if it has not been dismissed under 38 C.F.R. § 3.158(a)).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


